UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedApril 30, 2010 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period fromto Commission file number:333-156594 Amarok Resources, Inc. (Exact name of small business issuer as specified in its charter) Nevada98-0599925 (State or other jurisdiction of incorporation or organization)(IRS Employer Identification No.) 30021 Tomas Street, Suite 335 Rancho Santa Margarita, California 92688 (Address of principal executive offices) (949) 682-7889 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. [] Large accelerated filer[] Accelerated filer [] Non-accelerated filer[X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No The number of shares outstanding of each of the issuer's classes of common equity as of January 31, 2010: 150,120,000 shares of common stock 1 Amarok Resources, Inc. (Formerly Ukragro Corporation) A Development Stage Company Contents Page Number PART I FINANCIAL INFORMATION Item 1 Financial Statements April 30, 2010 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to the Financial Statements 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4T Controls and Procedures 18 Part II OTHER INFORMATION Item 1 Legal Proceedings 19 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3 Defaults Upon Senior Securities 19 Item 4 Submission of Matters to a Vote of Security Holders 19 Item 5 Other Information 19 Item 6 Exhibits 19 SIGNATURES 21 2 Amarok Resources, Inc. (Formerly Ukragro Corporation) A Development Stage Company
